 In the Matter of INTERNATIONAL SI-IOE COMPANY. (POPLAR BLUFF),EMPLOYERandUNITED SHOEWORKERS OF AMERICA, CIO,PETITIONERCase No. 14-R-1708.-Decided June 9, 1917Messrs.Richard0. RuinerandL.B. Brown,of St. Louis, Mo., forthe Employer.Mr. Dave Wilson,of St. Louis, Mo., andMr. EllisBaker,of CapeGirardeau,Mo., for the Petitioner.Mr.Bernard L. Balicer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at St.Louis, Missouri, on May 13, 1947, before Charles K. Hackler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer is a Delaware corporation with its principal office inSt. Louis, Missouri, engaged in the manufacture of shoes, leather, andrelated supplies. It operates more than 50 plants located in Missouri,Illinois,Kentucky, New Hampshire, and other States of the UnitedStates.The plant located at Poplar Bluff, Missouri, is the only plantof the Employer involved in this proceeding.During the year 1946the Employer purchased raw materials, consisting principally ofleather, valued in excess of $500,000, a substantial amount of which wasreceived from points outside the State of Missouri.During the sameperiod the Employer sold finished products exceeding $100,000 in74 N L R B.,No. 84.464 INTERNATIONAL SHOE COMPANY465value, a substantial amount of which was shipped to points outside theState of Missouri.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified, by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.TV.TIIE APPROPRIATE UNITThe Petitioner seeks a unit comprising all cutting department em-ployees of the Employer at its Poplar Bluff plant, excluding super-visors and all other employees.The Employer contends that only aplant-wide unit is appropriate.The Employer's operations at its Poplar Bluff plant are organizedinto 10 departments, 1 of which is the cutting department under thesupervision of its own foreman.Of the 35 employees in the depart-ment, all but a few are directly engaged in the cutting operation. Theremainder are less skilled employees such as stock clerks, sorters, andcasers, performing tasks closely connected with the cutting operation.The cutters perform skilled work requiring experience and trainingvarying from 3 to 6 months for the cutting of leather linings and anadditional training period for the cutting of shoe uppers.There isvery little interchange or transfer of employees between the cuttingdepartment and the remainder of the plant, inasmuch as experiencegained in other departments is of little benefit in the cutting depart-ment because of the differences in skills and techniques.The process ofmaking shoes is a continuous one until the finished shoes are packed inboxes, the various departments being interdependent in their relationto one another.Almost all work is on a piece-rate basis.The em-ployees in all departments work the same hours, have the same holi-days and participate in the same vacation and group insurance plans. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the employees herein have not heretofore had a collectivebargaining representative under the plant's present ownership, theEmployer alleges that its bargaining relations with the Petitioner inits other plants and the bargaining history of the shoe industry in theSt. Louis area have been on a plant-wide basis.However, the recordshows that the history of collective bargaining in the industry, par-ticularly in the St. Louis area, also contains instances of bargainingon the basis of craft units.The Board has found that cutters, together with the less skilledemployees in the cutting department who work in close associationwith them, are a clearly defined group of employees with sufficientlysimilar interests to function effectively either as a separate bargainingunit, or as part of a plant-wide unit.'Accordingly, inasmuch as nolabor organization is seeking to represent the employees of the cuttingdepartment in a plant-wide unit, we are the opinion that, they maybargain as a separate unit.We find that all cutting department employees of the Employerat its Poplar Bluff plant, excluding the foreman, the assistant foreman,and all other supervisory employees with authority to hire, promote,discharge, discipline or otherwise effect changes in the status of em-ployees, or effectively recommend such action, now constitute a unit.appropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of 'collective bargaining with International Shoe Company,Poplar Bluff, Missouri, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Fourteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whoIMatter of Boyd-Welsh, Inc.,59 N. L. R B. 1442 ;Matterof Paramount Shoe Company,46 N. L R B 587. INTERNATIONALSHOECOMPANY467have since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by United Shoe Workers ofAmerica, CIO, for the purposes of collective bargaining.CI-IAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.